Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shawn Sentilles on 03/16/2022.

The application has been amended as follows: 

Claim 1, line 16 , the words “the external taper” has been changed to – the external tapered section --.

Claim 2, lines 1-2, the words “the operation stud (13) comprises” has been changed to – the two external tapered sections of the operation stud comprise –

Claim 8:  line 2, “a shaft (38) of a spindle (1000)” has been changed to – the shaft --.



Claim 11, lines 7-10, the words “, wherein, preferably, the readjustment spring (14) is arranged between the operation stud (13) and the spindle shaft (38) such that it is compressible with a releasing movement of the operation stud (13) or the collet (10)” has been deleted.

Claim 13, line 2, the words “(174)” after the word “bearing”, has been deleted.

Claim 14, line 3, “the spindle through bore (37)” has been changed to  -- a through bore of the shaft (38) --.

Reasons for Allowance
Claims 1-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: examiner agrees with applicant’s argument that Hugo (DE 19618610) does not teach “the operation stud has two external tapered sections for interaction with the collet, wherein each of the external tapered sections is self-locking.” and Haimer (US 2015/0290720) in view of Erickson (US 4,708,040) also does not teach this limitation. (p.12-p.14 of applicant’s argument filed 07/07/2021). In addition, it would not have been obvious to modify Hugo or Haimer in view of Erickson to have the missing features as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722